Case 6:19-cr-00056-JCB-KNM Document 58 Filed 08/07/20 Page 1 of 1 PageID #: 203




                                  No. 6:19-cr-00056-1

                              United States of America,
                                         v.
                                Pamela Sue Hannan.


                                       ORDER

                 The court referred this matter to the Honorable K. Nicole
             Mitchell, United States Magistrate Judge, for administration
             of a guilty plea under Federal Rule of Criminal Procedure 11.
             The magistrate judge conducted a hearing in the form and
             manner prescribed by Rule 11 and issued findings of fact and
             recommendation on guilty plea. The magistrate judge recom-
             mended that the court accept defendant’s guilty plea and ad-
             judge defendant guilty on count one of the information. De-
             fendant waived her right to object to the magistrate judge’s
             findings. Doc. 42.
                The court hereby adopts the findings of fact and recom-
             mendation on guilty plea of the United States Magistrate
             Judge. The court also accepts defendant’s plea but defers ac-
             ceptance of the plea agreement until after review of the
             presentence report.
                In accordance with defendant’s guilty plea, the court finds
             defendant Pamela Sue Hannan guilty of count one of the in-
             formation, charging a violation of Title 18 U.S.C. § 371 – Con-
             spiracy.
                                 So ordered by the court on August 7, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
